Borden, J., with whom Callahan, Glass and Covello, Js.,
join, concurring. I write separately to respond to what I regard as a gratuitous and unjustified ad hominem attack in the first paragraph of the dissenting opinion on the performance by the majority of our judicial duties in this case. Neither I nor any other member of the majority has “trivializefd] our state constitution” by our decision. We have done our best to interpret the constitution in the light of its language, history and structure, in the light of what we regard as the relevant precedents, and in the light of the facts of this case. Neither I nor any other member of the majority is guilty of giving “at best a cursory review” of those facts. We have, instead, considered the facts presented to us in the record of the case carefully and thoroughly, as is our duty as judges. Finally, neither I nor any other member of the majority “decidefd] to rubber stamp” the districting plan at issue in this case. We have with equal care and thoroughness measured that plan in accordance with what we *194consider to be the appropriate constitutional standards, including what we regard as the burden placed by the constitution on the challengers to the validity of that plan. It is regrettable that the dissenter’s disagreement with our conclusions somehow suggests to him that we have not performed our judicial function with the same sense of seriousness with which he has performed his.